               Case 5:18-cv-02650-JFL Document 10 Filed 10/02/18 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

AMBER BRENNER,                                       :       CIVIL ACTION
                       Plaintiff,                    :
                                                     :
               v.                                    :       5:18-cv-2650
                                                     :
TURKEY HILL, L.P.,                                   :
                       Defendant.                    :


                                                ORDER


       AND NOW, this 2nd day of October, 2018, it having been reported that the parties have settled

the above-captioned action, pursuant to Rule 41.1(b) of the Local Rules of Civil Procedure of this Court,

it is hereby ORDERED that this action is DISMISSED WITH PREJUDICE, pursuant to agreement of

counsel, without costs. Pursuant to Rule 41.1(b), the Court will retain jurisdiction for ninety (90) days

from the above date, for the purpose of enforcing the agreement.



                                                     KATE BARKMAN, Clerk of Court



                                                     By:/s/ Diane J. Abeles____________________
                                                        Diane J. Abeles, Civil Deputy Clerk
                                                        The Honorable Joseph F. Leeson, Jr.
                                                        Diane_J_Abeles@paed.uscourts.gov
